Citation Nr: 1714900	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  05-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating due to individual unemployability caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to February 1987.

This case was last before the Board of Veterans' Appeals (Board) in December 2015 when it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, the case was returned to the Board for further appellate action.

In November 2007, the Veteran testified a hearing before the undersigned.  

The case was certified to the Board by the Winston-Salem, North Carolina RO.  


FINDINGS OF FACT

1.  The Veteran has a combined rating of 50 percent due to the following service-connected disabilities:  status post right shoulder arthroscopy, evaluated as 30 percent disabling; residuals of a right pubis stress fracture, evaluated as 10 percent disabling; neuritis of the right upper extremity, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and a bilateral hearing loss disability, evaluated as non-compensable.  

2.  The Veteran has an associate's degree and work experience work experience as computer service technician, computer data base operator, cable installer, electrician's apprentice, dispatcher, fast food worker, janitor, and dishwasher.  

3.  The Veteran's service-connected disorders alone do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  

CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.341, 4.3, 4.16, 4.18 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his November 2007 hearing, the Veteran testified that he was unemployable due solely to his multiple service-connected disabilities.  Therefore, he maintained that a total disability evaluation based on individual unemployability due to service connected disorders was warranted.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Prior to the consideration of the merits of an appeal VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  After reviewing the record, the Board finds that VA has met that duty.  

In September 2010, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim.  VA then obtained identified and available evidence, conducted examinations.  VA has provided the Veteran a hearing before the Board.  Throughout the course of the appeal, the Veteran has been treated by VA and has had multiple VA examinations.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and, therefore, the Board will proceed to the merits of the appeal.  

To establish entitlement to a total disability evaluation based on individual unemployability the service connected disorders alone must cause impairment so severe that it is impossible to follow a substantially gainful occupation that is consistent with the claimant's education and occupational experience.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991); 57 Fed. Reg. 2317 (1992).  Consideration is given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  When, as in this case, there are two or more service-connected disabilities, one disability must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

A total disability rating may also be assigned, for veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. §  4.16(a).  38 C.F.R. § 4.16(b) (2016).  Such cases are submitted to the Director of the VA Compensation Service, for extra-schedular consideration, along with a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the Veteran has a combined rating of 50 percent due to the following service-connected disabilities:  status post right shoulder arthroscopy, evaluated as 30 percent disabling; residuals of a right pubis stress fracture, evaluated as 10 percent disabling; right upper extremity neuritis, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and a bilateral hearing loss disability, evaluated as non-compensable.  The combined percentages do not meet the percentage rating criteria for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a).  Therefore, the Board will address whether or not this case should be forwarded to the Director of the VA Compensation and Pension Service for extraschedular consideration.  

In addition to his service-connected disabilities, the Veteran has nonservice-connected disabilities, primarily psychiatric disorders diagnosed as posttraumatic stress disorder, anxiety, and depression.  Throughout his appeal, the Veteran has been followed by VA for psychiatric and social work services and has been hospitalized on multiple occasions for nonservice connected psychiatric problems and nonservice connected substance abuse.  

During VA treatment in September 2003, it was noted that the Veteran was ambulatory and independent in his activities of daily living.  

During VA orthopedic examinations in March and August 2004, it was noted that the Veteran was unable to function without experiencing pain in his shoulder and hip.  He was unable to raise his right arm too high and reported burning pain and stiffness in his right hip.  The effect of his condition on his daily activity was judged to be limited walking and lifting.  He acknowledged that neither his right shoulder disorder nor his right hip disorder had caused incapacity.  

On December 8, 2004 the Veteran underwent arthroscopic surgery on his right shoulder.  From December 8, 2004 through March 31, 2005, the Veteran was assigned a temporary total disability rating for that disorder due to his surgery and convalescence.  38 C.F.R. § 4.30 (2016).

Following a VA examination in February 2005, the examiner noted that the Veteran was unable to lift his right arm or carry objects.  

In February 2005, a VA health care provider stated that the Veteran should keep his activities on hold while he recuperated from shoulder surgery.  It was further noted that during that time, the Veteran could perform clerical-type work.  

On September 10, 2008, the Veteran underwent additional arthroscopic surgery on his right shoulder.  From September 10, 2008 through February 28, 2009, the Veteran was assigned a temporary total disability rating for that disorder due to his surgery and convalescence.  38 C.F.R. § 4.30 (2008).  

Following a VA examination of the Veteran's shoulder in November 2008, it was noted that approximately three to four weeks following his second shoulder surgery, he would be able to perform sedentary employment.  It was also noted that the Veteran had been a computer technician and that while he would be unable perform tasks such as pulling cable that he should be able to carry out all the other aspects of computer technology in a few months time.  

During VA treatment in April 2009, the Veteran reported that he has been substance free since 2003 but has been unable to secure employment.  He believed his difficulty obtaining employment was due to his criminal record.  

In February 2012, the Social Security Administration found that the Veteran had been disabled since February 2007 due to multiple disabilities:  hip pain with a history of fracture; shoulder pain, status post surgeries; neck pain; posttraumatic stress disorder; anxiety; depression; and hearing loss.  

In October 2014, a VA board-certified psychiatrist opined that the Veteran was incompetent to manage his financial affairs due to cocaine abuse and posttraumatic stress disorder.  

In late 2015 and early 2016, the Veteran sought employment with the assistance of the VA Social Work Service.  In January 2016, his strengths were listed as a degree in computer programing, his status as a former small business owner, his likability, and his characterization as a hard worker.  It was noted that the claimant had several barriers to employment: limited access to public transportation; the need to attend multiple, weekly VA therapy sessions; criminal record and his drug use.  

In May 2016, the Veteran was examined by VA to determine the functional impact of his service-connected disabilities.  Following an orthopedic examination, the examiner stated that the Veteran's service-connected right shoulder disability would not restrict his sedentary capabilities but that the shoulder disorder would restrict his physical capabilities.  For example, the examiner noted that it would cause him to work well below shoulder level and limit him to light lifting and the use of a negligible amount of force to move objects with his right upper extremity.  The VA examiner also noted that the residuals of the Veteran's fractured right pubis would not restrict his sedentary or physical functions.  

Following a VA neurologic examination, the examiner noted that the Veteran had right carpal tunnel syndrome.  He did not find manifestations of the service-connected neuritis of the right upper extremity associated with the Veteran's service-connected right shoulder disorder.  

Following an audiologic examination, the VA audiologist found that the Veteran's tinnitus did not impact the ordinary conditions of his daily life, including his ability to work.  She stated that many individuals with the Veteran's degree of hearing loss and tinnitus, or worse, functioned well in many occupational settings.  The audiologist noted that the Veteran could have some problems depending on the vocation, such as trouble working well in very noisy environments or environments which required him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.) or environments which required a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings").   

A review of the foregoing shows that throughout the course of the appeal, the Veteran has been able to function in various jobs.  While his service-connected disabilities, primarily his right shoulder disorder, cause physical limitations, the preponderance of the evidence shows that standing alone they do not preclude him from performing in more sedentary occupations.  The Veteran has the education and work experience in such occupations, e.g., computer technician and data base operator.  Indeed, when discussing his barriers to employment, his problems have been associated with his criminal record, drug use, need for regular treatment, and his lack of transportation.  He did not cite his service-connected disabilities.  

The Social Security Administration has found the Veteran disabled since February 2007.  Therefore, the appellant suggests that he should be considered unemployable by VA.  While a finding of unemployability by the Social Security Administration is relevant evidence which needs to be weighed and evaluated, it is not dispositive of the issue.  Faust v. West, 13 Vet. App. 342 (2000) (a finding of unemployability by the Social Security Administration is not binding on the VA).  Each agency has its own law and regulations to consider in making such a determination.  Here the Social Security award was based not only on the presence of several service-connected disabilities but also on nonservice-connected disabilities, such as the Veteran's psychiatric disorders.  While the evidence shows the psychiatric disabilities to be very significant, impairment caused by nonservice-connected disabilities is of no force or effect in determining an award of a total disability evaluation based on individual unemployability due to service connected disorders.  

In sum, the Veteran does not have the requisite percentage rating criteria for a total disability evaluation based on individual unemployability due to service connected disorders, and the preponderance of the evidence is against a finding that the case warrants referral for extraschedular consideration whether he is unemployable due solely to his service-connected disabilities.  Accordingly, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not warranted. 

The appeal is denied.  

In arriving at this decision, the Board has considered whether the most recent VA examiner complied with the directions set forth in its December 2015 remand.   Although the examiner considered the impact of the service-connected right shoulder disability, neuritis of the right upper extremity, and fractured right pubis individually not collectively, such considerations complied essentially with the directions in the Board's remand.  Moreover, the examiner's findings were consistent with the preponderance of the evidence which showed that the Veteran was not unemployable due to his service-connected disabilities.  As such, any failure to follow the Board's remand directions was harmless error and resulted in no prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, further development in this regard is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


